Citation Nr: 1503802	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery disease (CAD) with left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of the hearing is of record.

In June 2012, the Board granted the petition to reopen the claim of service connection for hypertension and remanded the underlying claim, along with the claim of service connection for CAD, for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's June 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.






FINDINGS OF FACT

1. The Veteran does not have hypertension that is attributable to his military service. 

2. The Veteran does not have CAD with left ventricular hypertrophy that is attributable to his military service. 


CONCLUSION OF LAW

The Veteran does not have hypertension or CAD with left ventricular hypertrophy that is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2008 letter, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A remand for further notification about how to substantiate the claims is not necessary. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), service personnel records, VA and private treatment records, as well as lay statements by the Veteran have been obtained.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in July 2012, the Veteran was afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of any hypertension and CAD.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the June 2012 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, all outstanding records of treatment and service personnel records were retrieved.  Second, a VA examination was conducted to obtain the nature and etiology of any hypertension and CAD with left ventricular hypertrophy.
The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 
At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims decided herein.

II. Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As well, certain chronic diseases, to include cardiovascular-renal disease (including hypertension), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307 , 3.309 (2014).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

Hypertension

In this case, the Veteran contends that he developed hypertension as a result of service.  Specifically, he asserts that in the course of his in-service duties involving missile sites and status tests during the Cold War, he was subjected to long and demanding work hours and stress and fears associated with working with nuclear missiles.  At his May 2012 hearing before the undersigned, he testified that he first was diagnosed with hypertension in 1972, approximately four years after service.  He also then testified that one symptom in 1972 that led to the diagnosis was significant nosebleeds that would not stop.  He further stated that such nosebleeds were present in service and became more severe in 1972.

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

Service treatment records fail to reflect a diagnosis of hypertension or chronic elevated blood pressure readings.  In fact, the only blood pressure reading of record is documented upon separation examination in March 1968, which revealed a normal reading of 124/76.  Clinical evaluation of his nose was also normal.  

After service, VA treatment records confirm that the Veteran has been diagnosed with hypertension.  The earliest evidence of record mentioning hypertension is a private treatment record dated June 1990, noting that the Veteran was diagnosed with hypertension and on medication (Tenormin).  He was told to monitor his blood pressure twice a day.  He was also diagnosed with epistaxis (bleeding from the nose).  Subsequent records reflect continued treatment for hypertension.  However, none of these records suggest any relationship between the Veteran's hypertension and active military service.  

A December 7, 2005 VA treatment record shows that the Veteran presented for treatment of bleeding from his left nostril.  He reported a history of recurrent bleeds from his left nostril for years and undergoing a bleeder cautery a few years prior.

A December 8, 2005 VA treatment record shows that the Veteran received emergency treatment for recurrent left anterior epistaxis.  He related a life-long history of sporadic epistaxis and particularly mentioned an episode requiring posterior packing.  He reported that it usually occurred from the left nasal passage.  He stated that his December 7, 2005 episode did not resolve spontaneously as in previous events, and that is why he presented to the emergency room for treatment.  The treating physician assistant noted that by the time the Veteran arrived, his bleeding had resolved and there was no recurrence.  The Veteran denied expectorating blood or clots.  He was scheduled for return for cauterization of the left side of the septum.  There was no indication that his hypertension was related to his epistaxis.

An August 2008 VA treatment record contains notes of a phone conversation between a VA cardiologist and the Veteran's wife.  The cardiologist addressed the Veteran's wife's concerns regarding his elevated blood pressure.  He explained that the Veteran's higher blood pressure may simply be due to a recovering heart.  VA treatment records show that the Veteran underwent cardiac surgery early that month.

In compliance with the Board's June 2012 remand order, the Veteran was afforded a VA examination for his hypertension in July 2012.  The examiner opined that the Veteran's hypertension was not caused by or related to active duty service.  The examiner noted that the Veteran's March 1968 separation blood pressure reading was 124/76.  The examiner acknowledged the Veteran's report that he was diagnosed with hypertension in 1972.  She continued to state that the Veteran's contention that his active service duties involving missile sites and status tests during the Cold War and his treatment of anxiety was irrelevant as hypertension is a specific disease entity and its diagnosis is based upon elevated blood pressure readings on three separate occasions.  The examiner further explained that the diagnostic criterion must be met in order to establish a diagnosis of hypertension.  Additionally, the examiner found that the Veteran's epistaxis alone was not an indicator of underlying hypertension as even at the December 2005 VA visit, he reported that he had recurrent epistaxis of his left nostril and required cautery treatment in the past.  The examiner determined that epistaxis, as well as his [in service] occupation, did not constitute the diagnosis of hypertension.

Here, the Board finds that the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service.  The Veteran's STRs do not reflect a diagnosis of hypertension or chronic elevated blood pressure readings.  As such, there is no evidence of hypertension during military service.

Post-service treatment records also fail to relate the Veteran's hypertension to military service.  The first evidence of record diagnosing hypertension is from 1990 - approximately 22 years after the Veteran's separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  Neither this record, nor subsequent records, suggests that the Veteran's current hypertension was related to military service or that it had existed prior.  In fact, in August 2008, a VA cardiologist opined that the Veteran's elevated blood pressure at that time may have been due to a recovering heart following cardiac surgery a few weeks prior.  Finally, the July 2012 VA examiner opined that hypertension was not incurred or aggravated as a result of active service.  As such, the preponderance of the evidence of record is against a finding that hypertension manifested during, or as a result of, active military service.  
As hypertension is a chronic disease under 38 C.F.R. § 3.309(a), service connection could be awarded even in the absence of a positive nexus, if the evidence of record demonstrates continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing of continuity of symptomatology.  Even affording the Veteran the full benefit of the doubt that he had been diagnosed with hypertension in 1972, as he testified, this is still 4 years after service.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  Indeed, there is no objective showing of hypertension in the post-service record until 1990.  

The Board acknowledges the Veteran's assertion that he had nosebleeds in service that have continued since then and were indicative of hypertension.  The Board further acknowledges the Veteran's contention that the stress he experienced in service also caused his hypertension.  However, the record contains no evidence to suggest that the Veteran has the requisite training to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran has testified to being told by a health professional that there is a relationship, specifically between his nosebleeds and hypertension, this assertion is not supported by the evidence of record.  See May 2012 Hearing Transcript, p. 4.  In fact, the July 2012 VA examiner found that the Veteran's active service duties involving missile sites and status tests during the Cold War and his post-service treatment of anxiety were irrelevant as hypertension is a specific disease entity.  Additionally, the examiner opined that epistaxis alone was not an indicator of underlying hypertension as even at the December 2005 VA visit, he reported that he had recurrent epistaxis of his left nostril and required cautery treatment in the past.  The examiner determined that epistaxis, as well as his [in service] occupation, did not constitute the diagnosis of hypertension.

The Board accepts the July 2012 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records to include service treatment records, and contains rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Coronary Artery Disease with Left Ventricular Hypertrophy

The Veteran does not claim and the record does not reflect that any CAD with left ventricular hypertrophy was present in service or for many years thereafter.  It is claimed that such disability is secondary to his hypertension.  See May 2012 Hearing Transcript, p. 7-8.  The Board notes that the provisions of 38 C.F.R.            § 3.310 only apply to situations where the claimed disability is somehow related to an already service-connected disability.  In this case, service connection for hypertension has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused any CAD with left ventricular hypertrophy.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

As for direct service connection, there is no evidence or contention supporting such claim.  The preponderance of the evidence is against this claim.


ORDER

Service connection for hypertension is denied.

Service connection for CAD with left ventricular hypertrophy is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


